     Case 1:19-cv-00779-DAD-BAM Document 66 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   THOMAS E. NIEDERREUTHER,                         Case No. 1:19-cv-00779-DAD-BAM
12                     Plaintiff,                     ORDER GRANTING JOINT
                                                      STIPULATION TO FURTHER
13          v.                                        CONTINUE NON-EXPERT AND EXPERT
                                                      DISCOVERY CUTOFFS
14   CITY OF ATWATER,
                                                      (Doc. No. 65)
15                     Defendant.
16

17

18          On November 16, 2020, the parties filed a joint stipulation to further continue the
19   deadlines for non-expert discovery, expert disclosures, supplemental expert disclosures and
20   expert discovery. (Doc. No. 65.) The parties explain that the Court previously extended these
21   discovery deadlines in part due to pending motions for partial summary judgment. The parties
22   report that the motions for partial summary remain pending and resolution of these motions will
23   determine the need for and propriety of additional expert and non-expert discovery. The parties
24   therefore request an additional sixty-day extension of the discovery deadlines to permit time for
25   the Court to issue rulings on the motions for partial summary judgment. (Id. at 2.)
26          Having considered the parties’ request, and good cause appearing, the joint stipulation to
27   further continue the deadlines for non-expert discovery, expert disclosures, supplemental expert
28
                                                      1
     Case 1:19-cv-00779-DAD-BAM Document 66 Filed 12/01/20 Page 2 of 2


 1   disclosures and expert discovery is GRANTED. The discovery deadlines are HEREBY

 2   MODIFIED as follows:

 3          Expert Disclosure:                            February 24, 2021

 4          Supplemental Expert Disclosure:               March 21, 2021

 5          Non-expert Discovery Cutoff:                  March 28, 2021

 6          Expert Discovery Cutoff:                      May 31, 2021

 7          All other dates in the Court’s September 12, 2019 Scheduling Order remain unchanged,

 8   including the March 1, 2021 deadline for pre-trial motions, the July 19, 2021 pretrial conference

 9   and the September 14, 2021 jury trial. Any request to continue these remaining deadlines must be

10   supported by a demonstrated showing of good cause.

11
     IT IS SO ORDERED.
12

13      Dated:     November 30, 2020                         /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
